DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-16 of this application is patentably indistinct from claims 1-16 of US Patent No. 11,240,799 (“Pat-799”). 
Regarding claim 1, as shown in the following table, claim 1 of Pat-799 recites all the claimed limitations of the claim 1.
Pat-799 Language 
Claims / App Language
1. A method performed by a network device, the method comprising:

transmitting, to a terminal device, first time domain resource allocation information for a data transmission, the first time domain resource allocation information indicating a first starting symbol of a resource for the data transmission and a first number of symbols in the resource; 

transmitting, to the terminal device, second time domain resource allocation information for the data transmission, the second time domain resource allocation information indicating a second starting symbol of the resource for the data transmission and a second number of symbols in the resource; and 

transmitting, to the terminal device, the data transmission based on the first time domain resource allocation information and the second time domain resource allocation information.
 1. A method performed by a network device, the method comprising: 

transmitting, to a terminal device, first time domain resource allocation information for a data transmission, the first time domain resource allocation information indicating a first starting symbol of a resource for the data transmission and a first number of symbols in the resource; 

transmitting, to the terminal device, second time domain resource allocation information for the data transmission, the second time domain resource allocation information indicating a second starting symbol of the resource for the data transmission and a second number of symbols in the resource; and 

transmitting, to the terminal device, the data transmission based on the first time domain resource allocation information and the second time domain resource allocation information.


Regarding claim 2, claim 2 of Pat-799 recites all the claimed limitations of the claim 2.
Regarding claim 3, claim 3 of Pat-799 recites all the claimed limitations of the claim 3.
Regarding claim 4, claim 4 of Pat-799 recites all the claimed limitations of the claim 4.
Regarding claim 5, claim 5 of Pat-799 recites all the claimed limitations of the claim 5.
Regarding claim 6, claim 6 of Pat-799 recites all the claimed limitations of the claim 6.
Regarding claim 7, claim 7 of Pat-799 recites all the claimed limitations of the claim 7.
Regarding claim 8, claim 8 of Pat-799 recites all the claimed limitations of the claim 8.
Regarding claim 9 as shown in the following table, claim 9 of Pat-799 recites all the claimed limitations of the claim 9.
Pat-799 Language 
Claims / App Language
9. A method performed by a terminal device, the method comprising: 

receiving, from a network device, first time domain resource allocation information for a data transmission, the first time domain resource allocation information indicating a first starting symbol of a resource for the data transmission and a first number of symbols in the resource, 

receiving, from the network device, second time domain resource allocation information for the data transmission, the second time domain resource allocation information indicating a second starting symbol of the resource for the data transmission and a second number of symbols in the resource; and 

receiving, from the network device, the data transmission based on the first time domain resource allocation information and the second time domain resource allocation information.
9. A method performed by a terminal device, the method comprising: 

receiving, from a network device, first time domain resource allocation information for a data transmission, the first time domain resource allocation information indicating a first starting symbol of a resource for the data transmission and a first number of symbols in the resource; 

receiving, from the network device, second time domain resource allocation information for the data transmission, the second time domain resource allocation information indicating a second starting symbol of the resource for the data transmission and a second number of symbols in the resource; and 

receiving, from the network device, the data transmission based on the first time domain resource allocation information and the second time domain resource allocation information.


Regarding claims 10, 11, 12, 13, 14 and 15, claims 10, 11, 12, 13, 14, and 15 of Pat-799, respectively, recite all the claimed limitations of the claim 10, 11, 12, 13, 14 and 15.
Regarding claim 16, as shown in the following table, claim 16 of Pat-799 recites all the claimed limitations of the claim 16.
Pat-799 Language 
Claims / App Language
16. A network device comprising: circuitry configured to control the network device to: 

transmit, to a terminal device, first time domain resource allocation information for a data transmission, the first time domain resource allocation information indicating a first starting symbol of a resource for the data transmission and a first number of symbols in the resource; 

transmit, to the terminal device, second time domain resource allocation information for the data transmission, the second time domain resource allocation information indicating a second starting symbol of the resource for the data transmission and a second number of symbols in the resource; and 

transmit, to the terminal device, the data transmission based on the first time domain resource allocation information and the second time domain resource allocation information.
16. A network device comprising: circuitry configured to control the network device to: 

transmit, to a terminal device, first time domain resource allocation information for a data transmission, the first time domain resource allocation information indicating a first starting symbol of a resource for the data transmission and a first number of symbols in the resource; 

transmit, to the terminal device, second time domain resource allocation information for the data transmission, the second time domain resource allocation information indicating a second starting symbol of the resource for the data transmission and a second number of symbols in the resource; and 

transmit, to the terminal device, the data transmission based on the first time domain resource allocation information and the second time domain resource allocation information.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, said claim recites “a starting symbol of a first resource region of the first resource region”. It is unclear the underlined features are intended to be different. Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9-10 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2018/0359751, “Ko”) in view of Takeda et al. (US 2020/0067675, “Takeda”).
Examiner’s note: in what follows, references are drawn to Ko unless otherwise mentioned.
Ko discloses “Method and Apparatus for Communication Using Multiple TTI Structures” (Title) and comprises the following features:
Regarding claim 1, a method performed by a network device, the method comprising: 
transmitting, to a terminal device, first time domain resource allocation information (See below [claim 21] for “a first downlink signal”) for a data transmission (See Fig. 7 for an example of DL. For more clarification, “data transmission” will be discussed in view of Takeda.), the first time domain resource allocation information (See Fig. 7-14 for symbols in the time domain.) indicating a first starting symbol of a resource for the data transmission and a first number of symbols in the resource ([claim 21] “transmitting a first downlink signal through a first downlink region of a first type transmission time interval (TTI), wherein the first downlink region starts from a first OFDM symbol and includes a first number of OFDM symbols”); 
transmitting, to the terminal device, second time domain resource allocation information (See below [claim 21] for “a second downlink signal”) for the data transmission (See Fig. 7 for an example of DL. For more clarification, “data transmission” will be discussed in view of Takeda.), the second time domain resource allocation information indicating a second starting symbol of the resource for the data transmission and a second number of symbols in the resource ([claim 21] “transmitting a second downlink signal through a second downlink region of a second type TTI, wherein the second downlink region starts from a second OFDM symbol and includes a second number of OFDM symbols”).
It is noted that while disclosing resource allocations, Ko does not specifically teach about transmitting data based on allocation information. It, however, had been known in the art before the effective date of the instant application as shown Takeda as follows;
transmitting, to the terminal device, the data transmission based on the first time domain resource allocation information and the second time domain resource allocation information ([Takeda, 0104] “in the case where the user terminal detects the downlink control channel for scheduling DL data in the beginning symbol (first symbol), the terminal assumes that the DL data is allocated from the second symbol to receive (see FIG. 10B).” Note that the recitation is silent about transmitting data on both the allocated resources. Instead, the claimed invention recites transmitting data based on the allocation information and Takeda clearly teaches it.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ko by using the features of Takeda in order to keep low latency in radio communication services such that “a receiving section that receives a downlink control channel, and a control section that controls detection of a plurality of downlink control channel candidates” [Takeda, 0012].
 
Regarding claim 9, a method performed by a terminal device, the method comprising: 
receiving, from a network device, first time domain resource allocation information for a data transmission, the first time domain resource allocation information indicating a first starting symbol of a resource for the data transmission and a first number of symbols in the resource ([claim 16] “receiving a first downlink signal through a first downlink region of a first type transmission time interval (TTI), wherein the first downlink region starts from a first OFDM symbol and includes a first number of OFDM symbols”); 
receiving, from the network device, second time domain resource allocation information for the data transmission, the second time domain resource allocation information indicating a second starting symbol of the resource for the data transmission and a second number of symbols in the resource ([claim 16] “receiving a second downlink signal through a second downlink region of a second type TTI, wherein the second downlink region starts from a second OFDM symbol and includes a second number of OFDM symbols”). 
It is noted that while disclosing resource allocations, Ko does not specifically teach about transmitting data based on allocation information. It, however, had been known in the art before the effective date of the instant application as shown Takeda as follows;
receiving, from the network device, the data transmission based on the first time domain resource allocation information and the second time domain resource allocation information ([Takeda, 0104] “in the case where the user terminal detects the downlink control channel for scheduling DL data in the beginning symbol (first symbol), the terminal assumes that the DL data is allocated from the second symbol to receive (see FIG. 10B).” Note that the recitation is silent about transmitting data on both the allocated resources. Instead, the claimed invention recites transmitting data based on the allocation information and Takeda clearly teaches it.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ko by using the features of Takeda in order to keep low latency in radio communication services such that “a receiving section that receives a downlink control channel, and a control section that controls detection of a plurality of downlink control channel candidates” [Takeda, 0012].

Regarding claim 16, it is a network device claim corresponding to the method claim 1, except the limitations “circuitry configured to control the network device” (See Fig. 17, and [0131] “the eNB 850 may include a processor 860, a memory 870 and a transceiver 880.”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

With respect to dependent claims:
Regarding claim 4, the method of claim 1, wherein the first time domain resource allocation information indicates a starting symbol of a first resource region of the first resource region and a number of symbols of the first resource region allocated for the data transmission ([claim 21] “transmitting a first downlink signal through a first downlink region of a first type transmission time interval (TTI), wherein the first downlink region starts from a first OFDM symbol and includes a first number of OFDM symbols”).

Regarding claim 10, the method of claim 9, wherein the first time domain resource allocation information indicates a starting symbol of a first resource region of the resource and a number of symbols occupied by the first resource region ([claim 21] “transmitting a first downlink signal through a first downlink region of a first type transmission time interval (TTI), wherein the first downlink region starts from a first OFDM symbol and includes a first number of OFDM symbols”).

Claim(s) 2-3, 5 and 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2018/0359751, “Ko”) in view of Takeda et al. (US 2020/0067675, “Takeda”) and further in view of Tang (US 2019/0215816).
Examiner’s note: in what follows, references are drawn to Ko unless otherwise mentioned.
Regarding claims 2 and 11, it is noted that while disclosing resource allocations, Ko does not specifically teach about transmitting numerology. It, however, had been known in the art before the effective date of the instant application as shown Tang as follows;
the method of claim 1 and the method of claim 9, respectively, further comprising transmitting, to the terminal device, numerology information at least related with the resource ([Tang, 0072] “the terminal device can detect the numerology used for signals”, and [Tang, 0084] “the terminal device acquires the corresponding relationship through Radio Resource Control (“RRC”) signaling, and the numerology is the subcarrier spacing”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ko by using the features of Tang in order to effectively allocate resources for a terminal such that “a resource pool transmitting a first signal according to a first numerology used to transmit the first signal” [Tang, 0006].

Regarding claim 3, the method of claim 2, wherein the numerology information comprises at least one of a subcarrier spacing ([Tang, 0084] “the terminal device acquires the corresponding relationship through Radio Resource Control (“RRC”) signaling, and the numerology is the subcarrier spacing”), a symbol length, and a length of a cyclic prefix (These alternatives are not examined.).

Regarding claim 5, the method of claim 1, wherein the first time domain resource allocation information is transmitted via at least one of Downlink Control information or Radio Resource Control (RRC) signaling ([Tang, 0084] “the terminal device acquires the corresponding relationship through Radio Resource Control (“RRC”) signaling”).

Regarding claim 12, the method of claim 11 further comprising determining a time domain resource of the resource based on the first time domain resource allocation information and the numerology information ([Tang, 0085] “the network device sends the RRC signaling to the terminal device, where the RRC signaling carries first indication information. For example, the first indication information indicates N resource pools corresponding to N different subcarrier spacings.”, and [Tang, 0087] “the terminal device determines the target resource pool transmitting the data”).

Tentative Indication of Allowable Subject Matter
Claims 6-8 and 13-15 appear to contain allowable subject matters pending on satisfactory of overcoming above statutory double patenting as indicated above rejection, and is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number and email address are as follows; 571-272-5009, harry.kim2@uspto.gov.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411